UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-4183


UNITED STATES OF AMERICA,

                Plaintiff − Appellee,

           v.

COREY CHRISTOPHER FELDER,

                Defendant − Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:09−cr−00306−CCB−1)


Argued:   September 23, 2011            Decided:   December 13, 2011


Before MOTZ, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished opinion. Judge Diaz wrote the opinion,
in which Judge Motz and Judge Keenan joined.


ARGUED: Lisa Jo Sansone, Baltimore, Maryland, for Appellant.
Peter Marshall Nothstein, OFFICE OF THE UNITED STATES ATTORNEY,
Baltimore, Maryland, for Appellee.   ON BRIEF: Warren A. Brown,
LAW OFFICE OF WARREN A. BROWN, Baltimore, Maryland, for
Appellant.     Rod   J.  Rosenstein,  United  States  Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
DIAZ, Circuit Judge:

      Corey Christopher Felder pleaded guilty to one count of

possession with intent to distribute cocaine, in violation of 21

U.S.C. § 841(a), and one count of possession of a firearm in

furtherance of a drug trafficking offense, in violation of 21

U.S.C. § 924(c).     Felder reserved the right to appeal the denial

of a pretrial motion to suppress.               On appeal, Felder contends

the   district    court   erred   by        failing    to    suppress   evidence

obtained from a series of searches conducted at two apartments

he occupied.      We find the searches were lawful and therefore

affirm.



                                       I.

                                       A.

      Early in the morning on July 10, 2008, officers from the

Maryland Division of Parole and Probation went to Apartment 707

at 601 North Eutaw Place, Baltimore, Maryland (“601 N. Eutaw”)

to execute a parole retake warrant for Felder’s brother, Martin

Felder.     Martin Felder had reported to his parole officer that

601 N. Eutaw was his place of residence.                   Officers entered the

apartment    at   approximately   7:00       a.m.     to    execute   the   arrest

warrant but found no one inside.             While searching the apartment

for Martin Felder, officers observed two boxes of .50 caliber

ammunition in plain view.

                                       2
     A maintenance worker at the apartment building confirmed

that Martin Felder lived at 601 N. Eutaw and described his two

vehicles to officers.             Officers observed that neither vehicle

was present that morning.             A second employee told officers that

Corey Felder was the sole lessee of 601 N. Eutaw and that Corey

and Martin Felder were in the process of moving out.

     Officers relayed their findings to Detective Sergeant Allen

Meyer of the Baltimore County Police Department who, in turn,

applied for and obtained a search warrant for 601 N. Eutaw.                      The

application    for    the    warrant    averred       that   there   was   probable

cause to believe that Martin Felder, who was a convicted felon,

possessed    ammunition      in    violation     of   state    and   federal     law.

Although the application and affidavit correctly identified the

place to be searched and items to be seized, the search warrant

itself contained several errors.               First, the warrant incorrectly

listed the place to be searched as “8601 N. Eutaw.”                        Next, in

reciting the basis for probable cause, the warrant misstated the

caliber of the ammunition identified by officers—referring to it

as .25 caliber rather than .50 caliber.                       The probable cause

section of the warrant also referred to an individual with no

connection    to     the    instant    case,    Jamie    Lee    Overton,    as    the

subject of the search.            Finally, the list of items subject to

seizure referred to a second individual, David Paul Frederick,

who also had no involvement in the case.                     Despite the errors,

                                         3
the warrant correctly identified the apartment number and stated

that it was occupied by Martin Felder.

        Early in the evening on July 10, Meyer and other officers

executed the search warrant at 601 N. Eutaw.                               They discovered

several    boxes    of     ammunition,        a     bag     containing        six    smaller

baggies      of     marijuana,          a     bag        containing          cocaine,       an

identification      card    for    Martin         Felder,      a    work    identification

card for Corey Felder covered in suspected cocaine residue, and

mail    addressed    to    both    Felders.          Officers        also    discovered      a

rental truck receipt that indicated Corey Felder had moved to a

different apartment building in Baltimore located at 511 West

Pratt Street.

        Following the search, Meyer went to 511 West Pratt Street

to investigate.       There he learned that Corey Felder had recently

rented and moved in to 511 West Pratt Street, Apartment 1607

(“511 W. Pratt”).          Detective Ryan Guinn and other officers went

to the apartment door and knocked several times with no answer.

Guinn    smelled    what     he    believed         to    be       the    strong     odor   of

marijuana,    and    he    and    the    other      officers        thought    they     heard

movement from within the apartment.                       Officers obtained a key

from    building    management          and   entered       511      W.     Pratt.      They

discovered no one inside but did see in plain view a plastic bag

containing marijuana and two handguns.                         Officers then secured

the apartment while Guinn left to obtain a search warrant.

                                              4
        In his affidavit seeking the search warrant, Guinn first

summarized         the        evidence      discovered       by     officers       during        the

earlier search at 601 N. Eutaw, including the ammunition, bags

of marijuana, cocaine residue on Corey Felder’s identification

card,       and    truck      rental       receipt    that    led    officers       to     511    W.

Pratt.         Next, Guinn described the officers’ observations when

they        arrived      at    511    W.    Pratt,    including       that        they   smelled

marijuana          and     heard       movement       as     they    stood        outside        the

apartment.            Finally, Guinn stated that officers saw marijuana

and handguns in plain view after entering the apartment.                                         The

judge’s signature indicated the warrant for 511 W. Pratt issued

at 7:31 p.m.

       With the search warrant for 511 W. Pratt in hand, officers

seized       the    firearms         and    marijuana       discovered       in    plain    view.

Additionally,             officers          found       a     carry         bag     containing

approximately 325 grams of heroin and digital scales, a safe

containing approximately $71,000 in cash, and a box of 9 mm

ammunition.           The return for the warrant noted that the search of

511 W. Pratt took place at 7:10 p.m.

        While      officers       were      executing       the    search    warrant,       Corey

Felder arrived at 511 W. Pratt.                            Officers immediately placed

Felder       under       arrest      and    advised    him    of    his     Miranda 1    rights.


        1
            Miranda v. Arizona, 384 U.S. 436 (1966).


                                                 5
Felder stated that he understood his rights and proceeded to

answer          questions    without       requesting   an   attorney.         Felder

confirmed that he had leased the apartment at 511 W. Pratt.                        He

also told officers that he had not been selling drugs long and

that       he    was   not   afraid   of    retaliation   for   losing   the    drugs

because they “were paid for.”                J.A. 97.



                                             B.

       Felder was charged in a superseding indictment with the

following four counts:                Count One, possession with intent to

distribute cocaine or cocaine base, in violation of 21 U.S.C.

§ 841(a)(1); Count Two, conspiracy to possess with intent to

distribute heroin, cocaine, or cocaine base, in violation of 21

U.S.C. § 846; Count Three, possession with intent to distribute

heroin, in violation of 21 U.S.C. § 841(a)(1); and Count Four,

possession of a firearm in furtherance of a drug trafficking

crime, in violation of 21 U.S.C. § 924(c). 2

       Prior to trial, Felder moved to suppress all unlawfully

seized evidence and all involuntary statements or admissions.

At the suppression hearing, Felder challenged the searches at

both apartments.             Felder argued that the search warrant for 601

       2
       Several of Felder’s charges stemmed from evidence obtained
from a confidential informant who purchased cocaine from Felder.
We do not recite those facts here, however, because Felder has
not challenged his conviction on those counts.


                                              6
N. Eutaw contained numerous errors and was therefore invalid,

and   that   there     were    no    exigent     circumstances          justifying    the

warrantless entry of 511 W. Pratt, which in turn tainted the

second search warrant. 3

       The district court concluded that the searches were lawful.

The court found that the errors in the search warrant for 601 N.

Eutaw resulted from “careless[ness] with [a] word processor” but

nevertheless        held     that    the   search    was     “valid”       because    the

application      for    the    search      contained      “the    specific     accurate

information on which the search was based.”                             J.A. 47.      With

respect to the search of 511 W. Pratt, the court did not reach

the    issue     of     exigent       circumstances        but      instead        ignored

references     to     what    officers     saw   when     they    first    entered    the

apartment.          The      court    concluded      that        even     without    that

information there was sufficient evidence to support a finding

of    probable      cause.      Accordingly,        the    court    denied     Felder’s

motion.

       Felder entered a conditional plea of guilty to Counts One

and Four of the superseding indictment, reserving his right to

appeal the denial of his motion to suppress.                      The district court



       3
        Felder        also noted an objection to admission of the
statements he         made to officers following his arrest.      The
district court       reserved ruling on the issue but later dismissed
the claim in a       brief order.


                                            7
sentenced Felder to 120 months on Count One and 60 months on

Count Four to run consecutively.          Felder timely appealed.



                                     II.

     On appeal, Felder contends that (1) the initial entry of

601 N. Eutaw was unlawful because officers lacked a reasonable

belief Martin Felder was there; (2) the search warrant for 601

N. Eutaw contained numerous errors and was therefore invalid;

(3) the search of 511 W. Pratt was unlawful because there were

no exigent circumstances justifying the initial entry and the

subsequently    obtained    search    warrant    was     invalid;   and    (4)

Felder’s statements to officers were the product of an unlawful

arrest   and   were   therefore   involuntary.      We   consider   each   of

Felder’s claims in turn, reviewing the district court’s factual

findings for clear error and legal conclusions de novo.               United

States v. Blauvelt, 638 F.3d 281, 287 (4th Cir. 2011) (citing

United States v. Blake, 571 F.3d 331, 338 (4th Cir. 2009)).



                                     A.

     Felder contends that the officers’ entry into 601 N. Eutaw

to execute the arrest warrant for Martin Felder was unlawful and

that it tainted the subsequent searches.            According to Felder,

officers did not have reason to believe Martin Felder was at the



                                      8
apartment     the    morning       of   July     10,    2008.       We    disagree     and

conclude the officers’ entry was lawful.

       Officers     may    enter    a   home    “without       a   search    warrant   in

order to execute an arrest warrant only if ‘there is reason to

believe [that the subject of the warrant] is within.’ ”                           United

States   v.   Hill,       649   F.3d    258,    262    (4th     Cir.     2011)   (quoting

Payton v. New York, 445 U.S. 573, 602 (1980)).                              If officers

possess the requisite reasonable belief to enter a residence,

they   may    search      any   place    within        that    residence     where     the

suspect might be found.             United States v. Green, 599 F.3d 360,

375–76 (4th Cir. 2010) (citing Maryland v. Buie, 494 U.S. 325,

332-33   (1990)).          To   determine       whether       officers    may    lawfully

enter a residence to execute an arrest warrant, we apply a two-

part test that evaluates “(1) whether there is reason to believe

that the location is the defendant’s residence, and (2) whether

or not there was a reasonable belief that he would be home.”

Hill, 649 F.3d at 262 (citations omitted).

       We consider first whether officers had reason to believe

that Martin Felder was a resident of 601 N. Eutaw.                               Officers

initially went to 601 N. Eutaw because Martin Felder reported it

as his place of residence to parole officials.                             Parolees are

obligated     to     provide       parole       officers       accurate,     up-to-date

information regarding their place of residence.                        Accordingly, we

find that officers had reason to believe that 601 N. Eutaw was

                                            9
Martin Felder’s residence.        See United States v. Thomas, 429

F.3d 282, 286 (D.C. Cir. 2005) (concluding officers’ belief as

to residency was reasonable because “[as] a condition of his

parole, [the defendant] was required to keep his current address

on file with his parole supervision officer”); United States v.

Lovelock, 170 F.3d 339, 344 (2d Cir. 1999) (emphasizing “that

probationers are required to report to their probation officers

any change of residence” as a key factor supporting officers’

reasonable belief).

     We next consider whether officers had reason to believe

Martin Felder was home on the morning of July 10 when they

arrived at 601 N. Eutaw to execute the arrest warrant.                  The

government relies on the early hour to support the officers’

reasonable belief.      Felder counters that the officers could not

reasonably believe his brother was home that morning because

information obtained from apartment workers suggested otherwise.

     Courts routinely rely on the time of day as a key factor in

determining   whether      officers    could   reasonably     believe   the

subject of an arrest warrant was home.            E.g., United States v.

Edmonds, 52 F.3d 1236, 1248 (3d Cir. 1995), vacated on other

grounds, 80 F.3d 810 (3d Cir. 1996) (reasoning that 6:45 a.m.

was “early enough that it was unlikely someone living in the

apartment   would   have   already     departed   for   the   day”).    The

Eleventh Circuit has noted that “officers may presume that a

                                      10
person is home at certain times of the day—a presumption which

can be rebutted by contrary evidence regarding the suspect’s

known schedule.”      United States v. Magluta, 44 F.3d 1530, 1535

(11th Cir. 1995); see also United States v. Bervaldi, 226 F.3d

1256, 1267 (11th Cir. 2000) (“It was reasonable to believe, in

the absence of contrary evidence, that [the suspect] would be at

his residence at 6:00 in the morning.”).                 Similarly, the D.C.

Circuit has concluded, without citing any other factors, that

“the    early   morning   hour    was   reason    enough”      for   officers   to

believe a defendant was home when they attempted to execute an

arrest warrant between 6:00 and 6:30 a.m.                Thomas, 429 F.3d at

284, 286.

        Based on these authorities, we find that it was reasonable

for officers to believe, absent contrary evidence, that Martin

Felder was home at 7:00 a.m. on the morning of July 10.                   Felder

contends, however, that the officers had such contrary evidence

because they knew that the apartment was not leased to Martin

Felder, that Martin Felder’s cars were not in the parking lot,

and that workers at the apartment building told the officers

that Martin Felder had moved out.            The government responds that

the warrant and affidavit show that the officers learned these

facts    from   the   apartment    workers       after   the    initial   entry.




                                        11
Because Felder did not request a Franks 4 hearing to challenge the

officers’    statements        in    the    warrant          affidavit,    the    district

court accepted them as true.

     Although the affidavit does not explicitly delineate the

chronology,    the      description         of       the    officers’     initial    entry

appears    prior   to    the    summary         of     their    discussions       with    the

apartment workers.         Accordingly, the logical inference is that

the officers learned that Martin Felder’s cars were not at the

apartment   complex      and    that       he    had       recently   moved   out,       after

their initial entry into the apartment.                         See United States v.

Branch, 537 F.3d 328, 337 (4th Cir. 2008) (explaining that where

the district court denies a defendant’s motion to suppress, we

construe    the    evidence         in   the     light       most     favorable     to    the

government) (citing United States v. Uzenski, 434 F.3d 690, 704

(4th Cir. 2006)).

     We therefore hold that officers had reason to believe both

that Martin Felder lived at 601 N. Eutaw and that he was home at

7:00 a.m. on July 10.           Accordingly, the officers’ initial entry

into the apartment at 601 N. Eutaw was lawful and did not taint

the subsequent searches.




     4
         Franks v. Delaware, 438 U.S. 154 (1978).


                                            12
                                         B.

      In the alternative, Felder argues that even if the initial

entry into 601 N. Eutaw was lawful, the search warrant contained

so many errors that it was invalid and could not be relied on by

a reasonable officer.         Felder notes that the warrant incorrectly

identified   the      caliber    of   the      ammunition    observed    by   the

officers in plain view, misstated the address of the apartment,

and   referred   to    two    individuals       with   no   connection   to   the

instant case.      The district court determined that these errors

were the result of drafters who were “careless with their word

processor” but nevertheless concluded that the search warrant

was valid.   J.A. 47.        We agree.

      The Warrant Clause of the Fourth Amendment requires any

warrant to “particularly describe[] the place to be searched,

and the persons or things to be seized.”               U.S. Const. amend. IV.

A search warrant satisfies the particularity requirement if the

description enables an officer to ascertain and identify the

place to be searched with reasonable effort.                  United States v.

Owens, 848 F.2d 462, 463 (4th Cir. 1988).                   Accordingly, “[a]n

erroneous description . . . does not necessarily invalidate a

warrant and subsequent search.”               Id.   Furthermore, we have held

that “[a]s a general rule, a supporting affidavit or document

may be read together with (and considered part of) a warrant

that otherwise lacks sufficient particularity ‘if the warrant

                                         13
uses appropriate words of incorporation, and if the supporting

document accompanies the warrant.’ ”                      United States v. Hurwitz,

459 F.3d 463, 470–71 (4th Cir. 2006) (quoting Groh v. Ramirez,

540 U.S. 551, 557–58 (2004)).

       Here, despite the typographical errors, the warrant for 601

N. Eutaw correctly described Apartment 707 as the place to be

searched      and    identified      Martin       Felder      as    a     resident.      The

warrant also expressly incorporated and attached the affidavit

filed in support of the search warrant.                       And unlike the warrant,

the    affidavit     correctly       stated       the    address     of    601   N.    Eutaw.

Thus, although the warrant was not prepared with care, it, along

with    the     incorporated      affidavit,            was    sufficient        to    enable

officers      to    identify   the     place       subject     to       search   and    items

subject    to      seizure.     Accordingly,            the   warrant       satisfied    the

Fourth Amendment and was valid.



                                             C.

       With respect to the search of 511 W. Pratt, Felder contends

that the officers’ initial entry was not justified by exigent

circumstances         and     that     the        unlawful         entry     tainted      the

subsequently obtained warrant.                 We need not reach the issue of

exigent       circumstances,         however,           because      the     warrant     was

supported by probable cause even without the evidence obtained

as a result of the officers’ initial entry.

                                             14
      The determination by a judicial officer to issue a warrant

on   probable    cause      involves      “a     practical      commonsense       decision

whether, given all the circumstances[,] . . . there is a fair

probability that contraband or evidence of a crime will be found

in a particular place.”              Illinois v. Gates, 462 U.S. 213, 238

(1983).      When     a    warrant     is      supported     in    part     by    evidence

obtained    in   an       unlawful    search,       we    routinely        exclude       that

evidence and consider whether probable cause exists based on the

remaining facts.           E.g., United States v. Allen, 631 F.3d 164,

173 (4th Cir. 2011).          Under this approach, a warrant is valid if

after     excising    the     unlawfully          obtained      evidence,        there     is

“sufficient      untainted         evidence       . . .    to     establish       probable

cause.”     Id. (quoting United States v. Karo, 468 U.S. 705, 719

(1984)); United States v. Moses, 540 F.3d 263, 271 (4th Cir.

2008).

      Probable    cause      for    the     511   W.   Pratt      search    warrant      was

based both on the prior search at 601 N. Eutaw and evidence from

the initial entry at 511 W. Pratt.                  The first two paragraphs of

the affidavit recounted the evidence recovered from the search

at 601 N. Eutaw, including the ammunition, drugs, identification

cards, and truck rental receipt that led officers to 511 W.

Pratt.     The third paragraph highlighted the circumstances that

led to the officers’ initial entry at 511 W. Pratt, including

the smell of marijuana and sound of movement from within the

                                            15
apartment.          Finally, the third paragraph described the marijuana

and handguns that officers observed in plain view after entering

the apartment.

        Like    the    district        court,      we        need    not     consider      whether

exigent        circumstances            justified             the       officers’          initial

warrantless entry into 511 W. Pratt.                            Even after excising the

third paragraph describing the results of the initial entry, the

affidavit       for    511     W.    Pratt    contained             sufficient      evidence    to

establish probable cause.                   The affidavit averred that officers

seized     evidence       of        drugs    and      weapons         from    601    N.     Eutaw,

collected       evidence       tying    Felder          to    the    contraband,      suspected

Felder had moved to 511 W. Pratt based on the truck rental

receipt,       and    confirmed       with       building       management       that      he   had

recently rented the apartment.                     Based on this information alone,

there    was        probable    cause       to     believe          officers     would     locate

evidence       of    criminal       activity       at    511    W.     Pratt.        Cf.    United

States v. Grossman, 400 F.3d 212, 218 (4th Cir. 2005) (“[I]t is

reasonable to suspect that a drug dealer stores drugs in a home

to which he owns a key.”).

        Felder nevertheless contends for the first time on appeal

that no reasonable officer could have believed the warrant for

511 W. Pratt was valid because it was signed following execution

of the search.           Felder points out that the note in the judge’s

signature block for the 511 W. Pratt search warrant indicated it

                                                 16
was signed at 7:31 p.m., while the return stated that the search

occurred at 7:10 p.m.               According to Felder, this discrepancy

proves officers executed an unsigned warrant.                     We disagree.

       Because Felder did not raise this issue in the district

court,    we   review       for   plain    error,       which   requires      Felder    to

demonstrate      an       error   that    is    plain    and    affects    substantial

rights.       United States v. Claridy, 601 F.3d 276, 285 (4th Cir.

2010).     The discrepancy in the time notations could very well

have been clerical in nature.                  In any event, because Felder did

not alert the district court to the issue, it did not receive

testimony or make any specific findings.                       There is no question,

however, that a judge ultimately signed the warrant and that it

was supported by probable cause.                    Accordingly, we find no plain

error and hold that the warrant was valid.



                                               D.

       Finally, Felder contends that the statements he made to

officers following his arrest were tainted by the illegal search

and    must     be    suppressed.              Felder    concedes      that    officers

administered Miranda warnings and that his statements were not

otherwise involuntary.              Because we conclude that the searches

were   lawful,       we    reject   Felder’s        argument     and   hold   that     his

statements were voluntary.



                                               17
                            III.

     For the foregoing reasons, we affirm the judgment of the

district court.

                                                     AFFIRMED




                             18